UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: October 31, 2016 – April 30, 2017 Item 1: Reports to Sha Semiannual Report | April 30, 2017 Vanguard Selected Value Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 24 Trustees Approve Advisory Arrangements. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Selected Value Fund returned 16.73% for the six months ended April 30, 2017, more than 4 percentage points ahead of the 12.42% return of its benchmark, the Russell Midcap Value Index, and the 12.68% average return of its mid-capitalization value fund peers. • Growth stocks surpassed value, while small-cap stocks exceeded mid- and large-caps. • The Selected Value Fund’s three advisors invest in the stocks of mid-cap companies they consider undervalued by the marketplace with solid prospects for recovery. • All ten of the industry sectors represented in the fund recorded positive results. Only energy stocks, which returned less than 1%, failed to post double digits. • Financials, the fund’s largest sector holding, contributed more than 5 percentage points to results. The advisors’ significant sector exposure boosted performance. • Industrials, information technology, and consumer discretionary stocks were also strong contributors and outpaced their benchmark sector returns. Total Returns: Six Months Ended April 30, 2017 Total Returns Vanguard Selected Value Fund 16.73% Russell Midcap Value Index 12.42 Mid-Cap Value Funds Average 12.68 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.35
